i i Ni '

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 1 of 10 PagelD: 1

1001 S MAIN ST ST. 49
KALISPELL,MONTANA 59901 September 16, 2019

UNITED STATES DISTRICT COURT
OF THE

DISTRICT OF NEW JERSEY 5

 

SAMANTHA CARTER §
Plaintiff, §
§ No.
Vv. §
BENTLEY MOTORS INC. :
F.C. KERBECK BENTLEY :
Defendants. ;
§
§
§
COMPLAINT
TO RECOVER ENTITLED DAMAGES
FOR
VIOLATION OF CIVIL RIGHTS, PUNITIVE &
DECLARATORY RELIEF

 

COMES NOW, Plaintiff Samantha Carter, Pro Per with her complaint against the
Defendants, that proves her claims in pursuit of her entitlements for damages of civil

violations, punitive and declaratory relief on all claims and states the following:

I.
JURISDICTION, VENUE AND NOTICE

1. _‘ This action arises under the Constitution and laws of the United States, is brought
pursuant to 42 U.S.C. § 1981, Equal Credit Opportunity Act 15 U.S.C. § 1691 and Deceptive
Practices 12 U.S.C. § 5531. The Jurisdiction of this Court is invoked pursuant to U.S.C. § 28
1331, 1343 and 2201.

2. Pursuant to Title 28 USC §1332 (3) (a) Diversity of citizenship, venue is proper because

Page 1 of 10

the citizens are of different states and the matter in controversy exceeds the sum or value of
' i V t

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 2 of 10 PagelD: 2

Civil Rights Complaint September 16, 2019

$75,000 not including cost or interest.

3. Pursuant to Title 28 USC §1331 Federal question, venue is proper and district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or
treaties of the United States.

4. Pursuant to Title 28 US Code §1343 Civil rights, venue is proper in this federal court in
order to recover damages or to secure equitable or other relief under any Act of Congress
providing for the protection of civil rights.

5. Pursuant to 28 USC §1391(a), venue is proper because this action is being brought
where the defendants, have corporations, is subject to personal jurisdiction and is therefore
deemed to reside, pursuant to 28 USC §1391(c), and where a substantial part of the events or

omissions giving rise to the claim occurred.

I.
PARTIES

6. Atall relevant times to enter into this federal court for this purpose, Samantha Carter was a
resident of the District of Columbia.

7. At All times relevant hereto, F.C. Kerberk is an incorporated entity within the United States
and held in the State of New Jersey. F.C. Kerbeck has a principle address of 100 Route 73 N
Palmyra, NJ 08065.

8. At All times relevant hereto, Bentley Motors, Inc. is an incorporated entity of the United

States and held at 2003 Edmund Halley Drive, Suite 300, Reston, VA 20191.

Page 2 of 10
I ‘

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 3 of 10 PagelD: 3

Civil Rights Complaint September 16, 2019

III.
FACTUAL BACKGROUND

9. On January 15, 2019, Plaintiff Carter traveled to Palmyra, New Jersey after missing her flight
to California at the Philadelphia Airport. Plaintiff had intentions on purchasing a Bentley 2020 or
2019, Plaintiff Carter, a cognac truffled-skinned toned young woman entered the dealership.

10. _—~Pilaintiff arrived and was greeted by sales person Brian McKnight, an employee of
defendant F.C. Kerbeck and a representative of Bentley of North America. Plaintiff was at first
informed that she could not test drive a vehicle unless she paid for it first.

11. _—_ Plaintiff test drove an Aston Martin after questioning the sales person about that policy
because another worker informed Plaintiff quietly that that was not true. The sales person allowed
Plaintiff to test drive an Aston Martin out of some false sympathy for Plaintiff.

12. _ Plaintiff gave the dealership a one-hundred thousand dollar deposit for the purchase of a
Bentley and actually wired the money from her phone to the dealership while at the desk of the
sales person.

13. =‘ The sales person informed Plaintiff that he would email her a receipt along with a
complete list of the new Bentley Bentayga's that were available on January 16, 2019, because the
dealership was closing shortly. Plaintiff informed the sales person that that would be fine because
she did not know exactly where to register it because she is a floater and may just put it in her trust
or holdings company and by the time it arrives that will be cleared up.

14. By January 20, 2019, The dealer had not bothered to provide plaintiff with a receipt or
complete order form. The dealership began to ignore Plaintiff after getting her one hundred
thousand dollar deposit.

15. ‘F.C. Kerbeck committed fraud against Plaintiff.

16. Bentley Motors disregarded the matter and complaint against dealer entirely.

Page 3 of 10
N ‘

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 4 of 10 PagelD: 4

Civil Rights Complaint September 16, 2019

17. Plaintiff demanded her one hundred thousand dollar deposit over 10 times back by email

phone and in person, after not receiving a receipt or even a follow up phone call.

18. _ Plaintiff was told to pick up her check from the dealership after pleading for her money

back.

19. _ Plaintiff arrived at the dealership on/around February [2, 2019, to pick up her check. The
dealership claimed that they did not have Plaintiff's check to give to her and appeared to be non-
concerning. Plaintiff departed as she took notice of all the evil stares from sales people.

20. Brian McKnight, sales person informed Plaintiff by email that he would mail her check on
February 20, 2019. Later Plaintiff was informed that her check would not be mailed and that she
would have to fly back again to pick up her check.

21. Plaintiff informed the dealership that she would not be flying back or coming back to the
dealership because she had already been there to pick up the check.

22. Plaintiff called Bentley of North America Customer Service and spoke to Brian and John.
Plaintiff pleaded with Bentley corporate office to get her money back.

23. John informed Plaintiff that as far as Bentley is concerned she could be a drug dealer and
that Bentley did not want her money on/around January 5, 2019 when Plaintiff was mistreated at
another dealer, Bentley O'Gara. Plaintiff attempted to start over at the Jersey dealership.

24. = Onor around March 1, 2019, the Bentley Motors Office hung up the phone in Plaintiff's
face with no returned phone calls or interference to aide in the matter after she informed them her
money had been taken with no intentions to sell to her or give it back.

25. Despite, speaking with the sales manager, emailing the general manager Joseph Innaurato,
acting as an agent for defendant, the dealership refused to give Plaintiff her money back or sell her
a vehicle.

26. ‘Plaintiff sent a notice to file suit against Defendant 2 on March 20, 2019 with no response.

Page 4 of 10
‘ 4 {

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 5 of 10 PagelD: 5

Civil Rights Complaint September 16, 2019

28. The defendants informed Plaintiff that she was suspicious because she pulled up to their
dealership in a Porsche with Montana tags and wanted to pay cash for a Bentley.

29. The dealership represented to Plaintiff that young black women cannot afford to pay cash
for Bentley vehicles unless they are involved in illegal activity or married to a White man.

30. Plaintiff's money was not returned to her until March 20, 2019.

31. Plaintiff Carter realized that she had been blacklisted from purchasing a Bentley after
calling a few other dealership whom all treated Plaintiff as though purchasing a Bentley was illegal
for her to do.

32. Plaintiff was asked where her money came from? In addition, How can she afford to
purchase a Bentley by the F.C. Kerbeck Bentley.

33. Plaintiff is a former Bentley sales person and witnessed the discrimination of colored people
inquiring to buy Bentley's often; However, Plaintiff did not think that she would ever become
subjected to this discrimination in the future.

34. The dealership had purposely taken her money with no intentions of giving it back or
selling her a vehicle due to their perception that they were taking illegal money from a black/brown
person who is not entitled to drive or buy a Bentley but F.C. Kerbeck was going to keep the money.
35. | The defendants committed fraud and their actions are an instance of racial stereotyping,
premised on plaintiffs race, appearance and assumed economic status based on race. The defendants
perception is that Bentley buyers are white people. Their reflected discrimination would never have
been engaged in had plaintiff been a white citizen of the United States or a celebrity as though only
black people whom are celebrities buy Bentley's and if they are not, they must be a drug dealer.

36. Plaintiff's information and name have been passed through the United States at every major

high-end dealership in a defaming manor. Plaintiff has noticed the same treatment calling dealers

throughout the United States. Page 5 of 10
{ i " '

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 6 of 10 PagelD: 6
CLAIMS FOR RELIEF

Civil Rights Complaint September 16, 2019

IV.
FIRST CLAIM: 42 U.S.C. § 1981-—
Engaged in blatant racial discrimination

“AGAINST ALL DEFENDANTS”
24. ~~ Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth
herein.
42 U.S.C. § 1981 provides that:

(a) Statement of equal rights

All persons within the jurisdiction of the United States shall have the same right in every State and
Territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal
benefit of all laws and proceedings for the security of persons and property as is enjoyed by white
citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of

every kind, and to no other
(b) “Make and enforce contracts” defined

For purposes of this section, the term “make and enforce contracts” includes the making,
performance, modification, and termination of contracts, and the enjoyment of all benefits,

privileges, terms, and conditions of the contractual relationship.
(c) Protection against impairment

The rights protected by this section are protected against impairment by nongovernmental

discrimination and impairment under color of State law.

Page 6 of 10

they were
I ‘

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 7 of 10 PagelD: 7
Civil Rights Complaint September 16, 2019

V.
SECOND CLAIM:15 U.S.C. § 1691 —

Adverse Action Against Plaintiff

Title 15 U.S.C. § 1691 provides, in pertinent part:

(da) Reason for adverse action; procedure applicable; “adverse action” defined

(6) For purposes of this subsection, the term “adverse action” means a denial or revocation of
credit, a change in the terms of an existing credit arrangement, or a refusal to grant credit in
substantially the amount or on substantially the terms requested. Such term does not include a
refusal to extend additional credit under an existing credit arrangement where the applicant is

delinquent or otherwise in default, or where such additional credit would exceed a previously

established credit limit.

See Bassi vs. Prestige Motors, Inc. ,7:16-cv-05298 Plaintiff was accused of being a terrorist when

attempting to purchase a Mercedes and was denied the right to purchase.

12 U.S. Code § 1551 - Unlawful Conduct
(c) Deceptive Practices

1 (A) the act or practice causes or is likely to cause substantial injury to consumers which is not
reasonably avoidable by consumers; and

(B) such substantial injury is not outweighed by countervailing benefits to consumers or to
competition.

Page 7 of 10
li 4

Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 8 of 10 PagelD: 8

Civil Rights Complaint September 16, 2019
VIL.
PRAYER FOR RELIEF
81. WHEREFORE, Plaintiff seeks a jury to hear and decide all issues within its authority and

award to her compensatory and punitive damages as permitted by law in the sum of $100,000 and

$1,500,000 respectively according to the following full relief:

a)

b)

g)

Actual and compensatory damages in excess to make her whole, Plaintiff's name has
already been defamed, pursuant to 26 USC§ 104.

Non economic and harm damages, pursuant to 42 USC § 14505.

Punitive damages against defendants sufficient to allow justice in the form of punishment
to deter further and or future wrong doings, pursuant to 16 USC § 6604.

Past, and present anguish, pursuant to 42 USC § 14505.

Injury of reputation per, pursuant to 42 USC § 14505.

Pursuant to 42 USC § 1981 (a)(1), (b)(1)(2) and d(2) for injury of reputation, emotional,

punitive, compensatory and retaliatory acts.

Loss of enjoyment of life, pursuant to 42 USC § 14505.

Injunctive relief sufficient to protect plaintiff from any harassments and intimidation or
defamation.
Pro Se fee’s, litigation expenses, expert fees, costs, pre and post judgment interest as

provided by law and such other and further relief as the court deems just and proper.

Declaratory relief, pursuant to 22 USC § 2202.

Page 8 of 10
Case 1:19-cv-18035-NLH-JS Document1 Filed 09/16/19 Page 9 of 10 PagelD: 9

Civil Rights Complaint September 16, 2019

VII.
JURY DEMAND

82. Plaintiff request jury demand in accordance with the United States Constitution’s Seventh

Amendment which grants and guarantees the right that civil cases be tried by jury.

IX.
CERTIFICATION AND CLOSING

83. Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint:

(1) is not being presented for an improper purpose, such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law;

(3) the factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or discovery;

and

(4) the complaint otherwise complies with the requirements of Rule 11.

Page 9 of 10
t 4 I (

Case 1:19-cv-18035-NLH-JS Document 1 Filed 09/16/19 Page 10 of 10 PagelD: 10

Civil Rights Complaint September 16, 2019
Date: September 16, 2019

Respectfully Submitted,

s/Samantha Carter
Samantha Carter, Pro Per

caseink@protonmail.com

CERTIFICATE OF SERVICE
This is to certify on the 16th day of September 2019, I filed a true and correct copy of

the above and foregoing Complaint, in person with the Clerk of the Court and will serve upon

the parties of record in person.

s/Samantha Carter
Samantha Carter, Pro Per

Page 10 of 10
